DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-42, 44 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP2015224276A (JP ‘276).
 	With respect to claims 35-42, 44 JP ‘276 describes a polishing composition comprising: cerium oxide particles with an average aspect ratio of 1.5 to 6, an anionic dispersant/polymer of acrylic acid, methacrylic acid, copolymer of acrylic acid or methacrylic acid and salts thereof, cationic dispersant (claimed cationic polymer) such as polyvinylpyrrolidone, pH of 4-6, cerium oxide of 0.5-5 wt% with respect to total mass of the polishing liquid, and acids including sulfonic acid, phosphonic acid, phosphoric .

 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-9, 11, 12, 15, 18-27, 29-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘276 as applied to claim 1 above, and further in view of Ohtake et al. (US 2017/0152421).
 	With respect to claims 1, 2, 4, 6, 11, 29-32, 34 JP ‘276 describes a polishing composition comprising: cerium oxide particles with an average aspect ratio of 1.5 to 6, an anionic dispersant/polymer of acrylic acid, methacrylic acid, copolymer of acrylic acid or methacrylic acid and salts thereof, cationic dispersant (claimed cationic polymer), pH of 4-6, cerium oxide of 0.5-5 wt% with respect to total mass of the polishing liquid, and acids including sulfonic acid, phosphonic acid, phosphoric acid (claims 1-5; paragraphs 13, 15, 16, 31, 43, 49, 50, 52, 63). Unlike claimed invention, JP ‘276 doesn’t describe the ceria particles contains an alkaline earth metal atom. Ohtake describes ceria particles for polishing wherein the ceria particles contain and metal oxide having alkaline earth metal with the metal oxide/ceria molar ratio is between 0.1-15 %, which would include claimed a mass content of cerium atoms to the alkaline earth metal atoms on the surface of the ceria particles is 5 or more (paragraphs 10-12,16). It would have been obvious for one skill in the art before the effective filing date of the invention to provide ceria particles contains alkaline earth metal in light of Ohtake because he teaches that they have thermal stability, good storage for a polishing process (paragraph 6).
 	With respect to claim 12, JP ’276 describes that average particle size including those under 20nm such as 10nm that provides good polishing rate (paragraph 32).

 	With respect to claims 18-21, they are intended uses of the composition. The intended use of a composition is not patentability significant. /n re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957). The composition above would be able to use with any materials and would provide claimed polishing ratio because it contains the same components as that of the claimed invention.
 	With respect to claim 22, JP ‘276 further describes method of polishing a surface by contacting a polishing pad of a polishing surface plate with the surface while supplying the polishing composition and moving the surface relative to the pad  (paragraph 60, 66).
 	With respect to claims 23, 24, JP ‘276 describes the polishing surface includes polysilicon, silicon nitride or silicon oxide (paragraphs 55, 79).
 	With respect to claim 8, JP ‘276 doesn’t describe that a median diameter D50 of the ceria is 15nm or less.  Ohtake describes a polishing composition containing the same ceria with alkaline earth metal wherein the average size D50 is 10-60nm (paragraphs 12, 16, 63).  One skill in the art before the effective filing date of the invention would find it obvious to further choosing the average size D50 of the ceria particles including those less than 15 nm in light of Ohtake because he shows that such average D50 of the ceria particles have been successfully being used in preparing a CMP composition. 

 	With respect to claim 25, the combined composition above would contain alkaline earth metal salt (Ohtake paragraph 17) and polycarboxylic acid (JP ‘276 paragraph 50) in the mixture with ceria particles, this would provide ceria particles coated with alkaline earth metal salt of a polycarboxylic acid.
 	With respect to claim 26, JP ‘276 further describes mixing the above components of the composition and stirring with ultrasonic dispersion at 400 kHz to obtain cerium oxide dispersion (paragraphs 83, 96).  Even though JP ‘276 doesn’t describe that the stirring is performed at stirring speed of 500-5000 rpm.  However, in the absent of unexpected results, the stirring speed would be obvious to be determined through routine experimentation, to include any stirring speed as long as a cerium oxide dispersant is formed.  
 	With respect to claim 27, JP ‘276 describes the content of the anionic and cationic dispersant/polymer is 0.001-10 wt% based on the total mass of the polishing composition (paragraph 54).
Claims 10, 33, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over over JP ‘276 or JP ‘276/Ohtake as applied to claims 1, 40 above, and further in view of Dinega et al. (US 2015/0024595).
With respect to claims 10, 33, 43 JP ‘276 doesn’t describe the composition further includes nitrogen-containing heterocyclic ring compound.  Dinega describes a polishing composition that has nitrogen-containing heterocyclic ring compound such as 1,2,4- triazole (paragraph 19). It would have been obvious for one skill in the art before the effective filing date of the invention to add a triazole in light of Dinega because he teaches that such compound can be added and acts as a corrosion inhibitor in the polishing composition (paragraph 19).
Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘276 as applied to claim 1 above.
 	With respect to claim 13, even though JP ‘276 doesn't describe the composition includes hexametaphosphoric acid. However, he teaches using phosphoric acid, to maintain the pH (paragraph 45). Therefore, in the absent of unexpected results, it would have been obvious for skill in the art before the effective filing date of the invention to use hexametaphosphoric acid to maintain the pH of the composition with expected results.
Response to Arguments

With respect to the new claim 40, the limitation of “the cationic polymer includes a first cationic polymer adsorbed on the ceria particles and a second cationic polymer not adsorbed on the ceria particles, the ratio of the mass of the first cationic polymer to the mass of the second cationic polymer is 0.0005 to 1.50” is optional and not necessarily be part of claim 40.  The prior art above describing of anionic polymer would 
Allowable Subject Matter
Claims 14, 16, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  	With respect to claim 14, the applied prior art doesn’t suggest the polishing composition contains the anionic polymer, the anionic polymer includes a first anionic polymer adsorbed on the ceria particles and a second anionic polymer not adsorbed on the ceria particles, and the ratio of the mass of the first anionic polymer to the mass of the second anionic polymer is 0.001 to 1.00.
 	With respect to claims 16 and 28, the applied prior art doesn’t suggest the polishing composition contains the cationic polymer, the cationic polymer includes a first cationic polymer adsorbed on the ceria particles and a second cationic polymer not adsorbed on the ceria particles, and the ratio of the mass of the first anionic polymer to the mass of the second anionic polymer is 0.001 to 1.00.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



10/26/2021